Taliaferro, J.
The plaintiff sues the executor of Olcott on a promissory note for $646 82, dated eighteenth of January, 1862, payable one day after date, with eight per cent, interest from date, and made payable to the plaintiff or order.
The defendant’s answer contains a general denial, and he pleads the-prescription of five years.
There is a motion to dismiss this appeal on two grounds: First, that the appeal was made returnable to the Supreme Court at Natchitoches at its August term, 1870, instead of New Orleans, as the law directs; second, that the petition of appeal was served upon the defendant in the parish of Grant, where he resides, by a deputy sheriff of the parish of Rapides.
There is no force in the first ground taken. As to the other, there is no evidence in the record showing the residence of the defendant to be in the parish of Grant. The motion to dismiss is overruled.